Case 4:20-cv-04109-BAB Document 62                      Filed 08/31/21 Page 1 of 3 PageID #: 266




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

WILLIAM CLAYTON CHOATE                                                                 PLAINTIFF

v.                                         Civil No. 4:20-cv-04109

SHERIFF JACKIE RUNION; CAPTAIN GOLDEN ADAMS;
NURSE STEPHEN KING; WARDEN JEFFIE WALKER;
DR. KEVIN MCCARH; and AL LANDRETH, Jail Administrator                               DEFENDANTS

                                                 ORDER

        Before the Court is Plaintiff’s Motion for Subpoena of records from the Arkansas Jail

Standards. (ECF No. 58). Plaintiff asks the Court to subpoena the following documents:

     1. Documents detailing the standards governing emergency “panic” or “duress” button or
        emergency intercom within lockdown, isolation, protective custody, and administrative
        segregation cells.
     2. Documents outlining and regarding the standards governing the frequency correctional
        officers are to do security/welfare checks throughout living quarters checking on the safety
        of inmates, including those confined in regular housing and/or lockdown, isolation,
        protective custody, and administrative segregation cells.
     3. Documents outlining and regarding the standards governing the frequency, and to what
        extent, sanitation is to be provided to inmates for the cleaning of inmate living and
        communal space to include Covid-19 contingency protocols.
     4. The results, and how many times, of Miller County Detention Center (2300 East St.
        Texarkana, AR 71854 – Miller County Sheriffs Office) inspections from January 1, 2020
        through March 24, 2021.
     5. All complaints that have been received, including action(s) taken to resolve those
        complaints, by Arkansas jail Standards concerning facility and jail conditions and/or
        management of the Miller County Detention Center from January 1, 2020 through March
        24, 2021.

Id. Plaintiff states this information is relevant to the claims in his complaint.

        The Court finds Plaintiff’s requests for documentation as set forth above are relevant and

     proportional to Plaintiff’s claims.

        Accordingly, Plaintiff’s Motion for Subpoena of records from the Arkansas Jail Standards

     (ECF No. 58) is GRANTED.



                                                    1
Case 4:20-cv-04109-BAB Document 62                  Filed 08/31/21 Page 2 of 3 PageID #: 267




       The Clerk is DIRECTED to issue a subpoena to the Arkansas Jail Standards, 1515

West 7th Street, Suite 510, Little Rock, Arkansas 72201. The subpoena should require the

production of the following:

   1. Documentation detailing the standards governing emergency “panic” or “duress”

       button or emergency intercoms within lockdown, isolation, protective custody, and

       administrative segregation cells.

   2. Documents outlining the standards governing the frequency correctional officers are

       to do security/welfare checks throughout living quarters, checking on the safety of

       inmates, including those confined in regular housing and/or lockdown, isolation,

       protective custody, and administrative segregation cells.

   3. Documents outlining the standards governing the frequency, and to what extent,

       sanitation is to be provided to inmates for the cleaning of inmate living and communal

       space to include Covid-19 contingency protocols.

   4. The results of all inspections of the Miller County Detention Center from January 1,

       2020, through March 24, 2021.

   5. All complaints that have been received by the Arkansas Jail Standards concerning

       the facility, conditions, and/or management of the Miller County Detention Center

       from January 1, 2020, through March 24, 2021 and actions taken to resolve those

       complaints.

       The subpoena should be served by certified mail, return receipt requested. The records shall

   be produced by October 1, 2021, with an affidavit from the records keeper to authenticate the

   records. The records should be delivered to United States District Court, Western District of

   Arkansas, Pro Se Office, 500 North State Line Avenue, Room 302, Texarkana, AR 71854.



                                                2
Case 4:20-cv-04109-BAB Document 62        Filed 08/31/21 Page 3 of 3 PageID #: 268




     IT IS SO ORDERED THIS 31st day of August 2021.

                                   /s/Barry A. Bryant
                                   HON. BARRY A. BRYANT
                                   UNITED STATES MAGISTRATE JUDGE




                                      3
